DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/212, 9/28/21, 3/25/21, 1/7/21, 9/1/20, 3/26/20, and 3/9/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- of U.S. Patent No. 10/540387. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim the same invention with a little different in the language.

App 16/707/074
Pat. 10/540387
51.  A method for modifying results of a search for media, the method comprising:
1.  A method for modifying results of a search for media, the method comprising:
receiving a first search query;  
receiving, a first search query;
generating for display, a first plurality of indicators for a first plurality of media assets that match the first search query;  
generating for display, a first plurality of indicators for a first plurality of media assets that match the first search query;
subsequently to generating for display the first plurality of indicators, receiving a second search query;  

subsequently to generating for display the first plurality of indicators, receiving a second search query;

dividing the second search query into a second plurality of phrases;  generating, based on the second plurality of phrases, a second set of action identifiers using a first plurality of database entries, wherein each database entry in the first plurality of database entries comprises a phrase and a corresponding action identifier;
determining whether any action identifier in the second set of action identifiers matches data in a second plurality of database entries, wherein each database entry in the second plurality of database entries stores an action identifier and a corresponding indication of whether the respective action identifier connects the given query with a previous query;  
determining whether any action identifier in the second set of action identifiers matches data in a second plurality of database entries, wherein each database entry in the second plurality of database entries stores an action identifier and a corresponding indication of whether the respective action identifier connects the given query with a previous query;
and in response to determining that one or more of the second set of action identifiers matches one or more of the second plurality of database entries: 

in response to determining that one or more of the second set of action identifiers matches 
one or more of the second plurality of database entries: 

generating, based on the first search 
query, a first set of action identifiers using the first plurality of database entries;  
dividing the first search query into a first plurality of phrases;  generating, based on the first plurality of phrases, a first set of action identifiers using the first plurality of database entries;
modifying the first set of action identifiers by adding action identifiers from the second set of action identifiers to the first set of action identifiers;  and 
modifying the first set of action identifiers 
by adding action identifiers from the second set of action identifiers to the first set of action identifiers;  and
generating for display a second plurality of indicators for a second plurality of media assets, wherein the second plurality of media assets is selected based on the modified first set of action identifiers. 

generating for display a second plurality 
of indicators for a second plurality of media assets, wherein the second plurality of media assets is selected based on the modified first set of action identifiers. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51 and 53-80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ismalon (US pub 2008/0091670) (Eff filing date of app: 8/29/2007).

As to claim 51, Ismalon teaches a method for modifying results of a search for media, the method comprising: 
receiving a first search query (see p. 65 and fig 15, receive search query);  
generating for display, a first plurality of indicators for a first plurality of media assets that match the first search query (see p. 8, “Internet search engines have become fundamental tools for nearly all users seeking information and sites on the World Wide Web (WWW).  Users can find vast amounts of data and select the data that appears to best match specific search criteria.  Free-text searches are generally performed by providing a search phrase including one or more keywords, and optionally Boolean operators.  The most widely used free-text search engines currently are provided by Google, Inc.  and Yahoo, Inc.”); 
subsequently to generating for display the first plurality of indicators, receiving a second search query (see p. 67, “receiving from a user a second search query consisting of a plurality of 
second query terms;”);  
generating, based on the second search query, a second set of action identifiers using a first plurality of database entries, wherein each database entry in the first plurality of database 
determining whether any action identifier in the second set of action identifiers matches data in a second plurality of database entries, wherein each database entry in the second plurality of database entries stores an action identifier and a corresponding indication of whether the respective action identifier connects and  the given query with a previous query (see p. 68-69) ;  and 
in response to determining that one or more of the second set of action identifiers matches one or more of the second plurality of database entries: 
generating, based on the first search query, a first set of action identifiers using the first plurality of database entries (see p. 11, “These search engines typically analyze previous searches conducted by other users, in order to identify refinement options that are related to the keywords entered by the searcher.”);  
modifying the first set of action identifiers by adding action identifiers from the second set of action identifiers to the first set of action identifiers (see p. 70, “responsively to a selection of one of the suggested replacement terms by the user, substituting the selected suggested replacement term for the corresponding one of the second query terms, to generate a refined search query”);  and 
generating for display a second plurality of indicators for a second plurality of media assets, wherein the second plurality of media assets is selected based on the modified first set of action identifiers (see p. 71, presenting search result). 
 

 
As to claim 54, Ismalon teaches wherein generating the second set of action identifiers using a first plurality of database entries, further comprises: 
determining whether each phrase of the second search query matches data in the first plurality of database entries (see p. 18, matching). 
 
As to claim 55, Ismalon teaches wherein determining whether each phrase of the 
second search query matches data in the first plurality of database entries, further comprises: comparing a syntax of each phrase of the second search query and a database entry in the first plurality of database entries (see p. 20, “describes a search engine system that uses information about historical query submissions to a search engine to suggest previously-submitted, related search phrases to users.  The related search phrases are preferably suggested based on a most recent set of query submission data (e.g., the last two weeks of submissions), and thus strongly reflect the current searching patterns or interests of users.”). 

As to claim 56, Ismalon teaches wherein generating the first plurality of indicators for the first plurality of media assets that match the first search query, further comprises: determining a search action from the first set of action identifiers;  and performing the search action to generate the first plurality of media assets that match the first search query (see p. 8 and 12, “Internet search engines have become fundamental tools for nearly all users seeking information and sites on the World Wide Web (WWW).  Users can find vast amounts of data and select the data that appears to best match specific search criteria.  Free-text searches are generally performed by providing a search phrase including one or more keywords, and optionally Boolean operators.  The most widely used free-text search engines currently are provided by Google, Inc.  and Yahoo, Inc.”). 
 
As to claim 57, Ismalon teaches the method further comprising: determining whether there is at least one media asset in the first plurality of media assets fig. 20); and 
in response to determining that the first plurality of media assets does not include at least one media asset, requesting a clarification of the first search query (see p. 10 and 11, misspelling an suggestion). 
 
As to claim 58, Ismalon teaches the method of further comprising: in response to determining that the first plurality of media assets does not include at least one media  asset, suggesting a clarification to the first search query (see p. 11 and 55, where the clarification is the change of keywords). 
 

determining a modified search action from the modified first set of action identifiers (see p. 55);  and 
performing the modified search action to generate the second plurality of media assets, that match the first query and the second query (see p. 68-69, search results and fig. 20). 
 
As to claim 60, Ismalon teaches wherein generating the second plurality of indicators for the second plurality of media assets, further comprises: 
determining a filtering action based on the second set of identifiers (see fig 7 and p 14 and 162, filtering);  and 
filtering, the first plurality of media assets, based on the filtering action, to generate the second plurality of media assets (see fig. 7 character 390 and 398).

Claims 61, 63- 71, and 73-80 are rejection under the same rational of claim 51-60.

Allowable Subject Matter
Claims 52, 62 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164